Citation Nr: 0423562	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-22 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for depressive disorder, 
secondary to psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active service in the U.S. Coast Guard from 
September 1966 through December 1986.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, which 
denied the veteran's claim for depressive disorder, secondary 
to psoriasis.  The RO also denied his claim for service 
connection for hypertension, and continued his evaluation of 
psoriasis at 30 percent disabling.  He filed a notice of 
disagreement (NOD) relating only to his claim for depressive 
disorder, so that issue alone is before the Board on appeal.  
38 C.F.R. § 20.200 (2003).  

Unfortunately, because further development is needed before 
the Board can make a decision regarding this claim, the 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was diagnosed with psoriasis during his service 
with the U.S. Coast Guard, and he became service-connected 
for this condition in September 1996.  He claims his 
depressive disorder is secondary to his psoriasis.  
See 38 C.F.R. § 3.310(a) (permitting service connection for 
conditions that are proximately due to or the result of a 
service-connected disability).  See also Allen v. Brown, 7 
Vet. App. 439 (1995) (indicating this includes situations 
where a service-connected disability has chronically 
aggravated a condition, but compensation is only payable for 
the additional disability due to the exacerbation).



The record indicates the veteran first complained of 
depression in the summer of 2001, and soon thereafter was 
prescribed Prozac.  In November 2001, a VA psychological 
examination was conducted, which included a thorough review 
of the claims file.  An interview revealed a history of heavy 
drinking.  The veteran said that, since he began taking 
Prozac, his psoriasis and depression had improved.

On Axis I, the veteran was diagnosed with depressive 
disorder, NOS (not otherwise specified), and alcohol abuse 
(with a note to rule out alcohol dependence).  On Axis V, his 
Global Assessment of Functioning (GAF) score was 60.  

The examiner's opinion was that:

The veteran currently appears to suffer from a 
depressive disorder, with reported mild recent 
symptoms on antidepressant medication and 
following reported recent discontinuation of 
alcohol abuse.  Although some of the veteran's 
depression may be secondary to his psoriasis, 
given the recency of his reported alcohol 
abstinence, it is not possible without resorting 
to speculation to distinguish between depression 
as an effect of psoriasis and alcohol abuse.  The 
veteran would need to remain alcohol abstinent 
for an extended period of time in order to 
facilitate such a determination.

The veteran's current GAF score reflects current 
occupational and social functioning related to 
the effects of all noted psychiatric conditions.  
For the reason stated above, it is not possible 
at the present time to distinguish psychological 
impairment related to service-connected 
conditions alone.

Since that November 2001 examination, VA outpatient treatment 
(VAOPT) records indicate continued improvement of the 
veteran's psoriasis and depression through January 2002.  
There are no VAOPT records in the claims file past January 
2002.



Since the November 2001 psychiatric examination and the most 
recent January 2002 VAOPT record, over 21/2 years have passed.  
The November 2001 VA examiner indicated he could not 
distinguish between the causes of the veteran's depressive 
disorder (whether related to psoriasis or alcohol abuse) 
unless he was abstinent for an extended period of time.  
Since several years have passed since that opinion, and VAOPT 
records indicate he is improving, another examination is 
needed to determine whether he currently has a depressive 
disorder and, if so, whether the etiology of the disorder can 
now be determined.  See 38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED to the RO for the following 
development and consideration: 

1.	Prior to making any determination on the merits, 
ensure that all notification and development 
action required by the Veterans Claims Assistance 
Act (VCAA) and implementing VA regulations is 
completed.  In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159(b) and 
(c)(2) (2003), are fully complied with and 
satisfied.

	*This includes requesting that the veteran submit 
all relevant evidence in his possession not 
currently on file.

2.	Also obtain all relevant records of VA treatment 
or evaluation of the veteran, which are not 
already on file.  Specifically, this includes all 
VAOPT records since January 2002.



3.	Schedule the veteran for a VA psychological or 
psychiatric examination to determine whether he 
currently has a depressive disorder.  If possible, 
have the VA psychologist who examined the veteran 
in November 2001 conduct the examination.  If the 
veteran currently has a depressive disorder, ask 
the VA examiner if he can now comment on the 
etiology of the disorder - in particular, whether 
it is at least as likely as not related to the 
veteran's already service-connected psoriasis.  
If, for whatever reason, it is not possible to 
have this VA examiner comment, then obtain an 
opinion from another psychologist or psychiatrist 
equally qualified to make this important 
determination.  

	If no opinion can be rendered, explain why this is 
not possible.  

It is absolutely imperative that the VA examiner, 
whomever designated, has access to and reviews the 
claims folder for the veteran's pertinent medical 
history.  This includes a complete copy of this 
remand.  All necessary diagnostic testing and 
evaluation should be done and the examiner should 
review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include 
the questions to which answers are provided.

4.	Review the claims file.  If any development is 
incomplete, including if the examination report 
does not contain sufficient information to respond 
to the questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2 (2003); 
Stegall v. West, 
	11 Vet. App. 268 (1998).

5.	Then readjudicate the veteran's claim.  If it 
remains denied, prepare a supplemental statement 
of the case (SSOC) and send it to the veteran and 
his representative.  Give them time to respond 
before returning the case to the Board for further 
appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




